Name: Commission Implementing Regulation (EU) NoÃ 170/2013 of 25Ã February 2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia
 Type: Implementing Regulation
 Subject Matter: Europe;  tariff policy;  foodstuff;  production;  European construction;  agricultural structures and production;  trade;  beverages and sugar
 Date Published: nan

 27.2.2013 EN Official Journal of the European Union L 55/1 COMMISSION IMPLEMENTING REGULATION (EU) No 170/2013 of 25 February 2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Articles 41, 16 thereof in conjunction with point 4 of Section 3(a) of Annex IV thereto and Article 18 thereof in conjunction with Part II of Section 4 of Annex V thereto, Whereas: (1) The rules concerning production and trade arrangements for the sugar market inserted in Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) by the Act of Accession of Croatia should be applicable as from 1 July 2013, subject to the entry into force of the Act of Accession on that date. However, for the marketing year 2012/2013, the entire beet sugar production of Croatia will have been produced under national arrangements. Transitional measures are therefore required to change over from the production and trade arrangements in force in Croatia to those provided for in Regulation (EC) No 1234/2007. Consequently, the provisions on minimum beet prices, inter-professional agreements, production charge, quota system and quota allocation provided for in Articles 49, 50, 51, Article 55(1)(b) and Article 56 of Regulation (EC) No 1234/2007 should not apply to Croatia in the marketing year 2012/2013. (2) In accordance with the Act of Accession, for a period of up to three marketing years an annual import quota of 40 000 tonnes of raw cane sugar for refining is reserved for Croatia at an import duty of EUR 98 per tonne. (3) Import licences issued under the tariff quotas opened by this Regulation should be reserved for approved full-time refiners in Croatia. (4) There is a considerable risk of disruption on the markets in the sugar sector by products being introduced into Croatia before its accession to the Union for speculation purposes. Provisions facilitating the transition should therefore be made to avoid such speculative movements or other market disturbances. Specific rules are necessary in order to take into account the particularities of the sugar sector. (5) Provisions should be made to prevent operators from circumventing the application of charges on certain sugar products in free circulation by placing goods which have been already released for free circulation in the Union as constituted at 30 June 2013 or in Croatia before its accession under a suspensive regime, either in temporary storage or under one of the treatments or procedures referred to in Article 4(15)(b) and (16)(b) to (g) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (6) In accordance with the Act of Accession, for the quantities of stocks of sugar or isoglucose exceeding the normal carry-over stock Croatia are to be charged with a payment to the general budget of the Union. (7) Determination of the surplus quantities should be carried out by the Commission on the basis of trade developments and production and consumption trends in Croatia during the period from 1 July 2009 to 30 June 2013. For that determination, besides sugar and isoglucose, other products with a significant added sugar equivalent content should also be considered as they could also be possible targets of speculation. In cases where the determined surplus quantity of sugar and isoglucose is not eliminated from the Union market by 31 October 2014 at the latest, Croatia should be made financially responsible for the relevant quantity. (8) The payment to be charged for Croatia should reflect the cost related to the effects of the surplus stock on the Union sugar market. Therefore, the amount to be charged to Croatia and assigned to the Union budget in case of non-elimination of surplus stocks should be calculated on the basis of the highest positive difference between the average Union sugar market price and the world market price of white sugar during the period from 1 July 2013 to 31 October 2014 increased by EUR 50 per tonne. The amount of EUR 50 per tonne corresponds to the standard deviation in the prices in the Member States from the average Union price for white sugar during the last 12 months. That increase is therefore needed in order to take into account that prices of white sugar in different regions of the Union may differ from the monthly average published by the Commission. For the purpose of that calculation the monthly average of the quotations at the London No 5 white sugar futures market for the nearest delivery month for which trading of white sugar is possible, should be considered as the world market price. (9) It is in the interest of both the Union and Croatia to prevent the accumulation of surplus stocks and in any case be able to identify those operators involved in major speculative trade movements. For that purpose Croatia should have in place on 1 July 2013 a system that enables the identification of those responsible operators or individuals for such developments. That system should allow Croatia to identify the economic operators which have contributed to private surplus stocks with a view to recovering, as far as possible, any charge paid to the Union budget. Croatia should use that system to compel identified operators to eliminate their individual surplus quantity from the Union market. Where operators responsible for private surplus stock cannot provide appropriate proof of their elimination it is necessary for Croatia to charge an amount to such operators. It is appropriate to fix such an amount at a level sufficiently high to dissuade the concerned operators from preserving their private surplus stocks thus avoiding all risks of accumulation of stocks in Croatia. For consistency reasons, the amount to charge by Croatia for identified surplus stocks should be EUR 500 per tonne (in white sugar equivalent or dry matter equivalent) for the surplus stocks not eliminated. This is the same amount as the one fixed for the levy provided for in Article 3 of Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (3). While both economic operators and households may contribute to the private surplus stocks, it is most likely to be operators and it is not feasible to require households to contribute to that amount. (10) For the determination of surplus stocks and the elimination of identified surplus stocks, Croatia should provide the Commission with the most recent statistics on trade, production and consumption of the products concerned, as well as proof of elimination from the market of the identified surplus stocks within the deadline to be fixed by the Commission. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I TRANSITIONAL MEASURES IN VIEW OF THE ACCESSION OF CROATIA SECTION 1 Applicability of the Single CMO in the sugar sector Article 1 Applicability of certain provisions of Regulation (EC) No 1234/2007 Articles 49, 50, 51, Article 55(1)(b) and Article 56 of Regulation (EC) No 1234/2007 shall not apply to Croatia for the marketing year 2012/2013. However, Article 56 shall apply in respect of the allocation in 2013 of the national quota which will apply as from marketing year 2013/2014. SECTION 2 Opening of tariff quotas for refining Article 2 Opening of a tariff quota for the import of raw cane sugar for refining 1. For the period of 1 July to 30 September 2013 a tariff quota of 40 000 tonnes for the import from any third country of raw cane sugar for refining, falling within CN code 1701 14 10 shall be opened at a duty of EUR 98 per tonne. 2. For each of the marketing years 2013/2014 and 2014/2015 a tariff quota of 40 000 tonnes for the import from any third country of raw cane sugar for refining, falling within CN code 1701 14 10 shall be opened at a duty of EUR 98 per tonne. 3. Quantities imported in accordance with this Regulation shall bear the order number: 09.4367. Article 3 Application of Commission Regulation (EC) No 891/2009 (4) The rules on import licences and administration of certain Union tariff quotas in the sugar sector laid down in Regulation (EC) No 891/2009 shall apply to the imports of sugar under the tariff quotas opened by the present Regulation, unless otherwise provided for in Article 4. Article 4 Import licences 1. Import licence applications for the quantities referred to in Article 2(1) and (2) shall be submitted to the competent authorities of Croatia. 2. Import licence applications may be submitted only by fulltime refiners, which are established on the territory of Croatia and which are approved in accordance with Article 57 of Regulation (EC) No 1234/2007. 3. By way of derogation from Article 5(1) of Regulation (EC) No 891/2009 applications for import licences in respect of the quantity referred to in Article 2(1) of this Regulation may be submitted only as from 1 July 2013. 4. Import licence applications and licences shall contain the following entries: (a) in boxes 17 and 18: the quantities of raw sugar which may not exceed the quantities referred to in Article 2(1) and (2); (b) in box 20: at least one of the entries listed in Part A of the Annex; (c) in box 24 (in the case of licences): at least one of the entries listed in Part B of the Annex. 5. Import licences issued under this Regulation shall be valid only for imports into Croatia. They shall be valid: (a) until 31 January 2014 in respect of the tariff quota referred to in Article 2(1); (b) until the end of the marketing year concerned in respect of the tariff quota referred to in Article 2(2). CHAPTER II TRANSITIONAL MEASURES TO AVOID SPECULATION AND MARKET DISTURBANCE Article 5 Definitions For the purposes of this Chapter, the following definitions shall apply: (a) sugar means: (i) beet sugar and cane sugar, in solid form, falling within CN code 1701; (ii) sugar syrup falling within CN codes 1702 60 95 and 1702 90 95; (iii) inulin syrup falling within CN codes 1702 60 80 and 1702 90 80; (b) isoglucose means the product falling within CN codes 1702 30 10, 1702 40 10, 1702 60 10, 1702 90 30 and 2106 90 30; (c) processed products means products having an added sugar/sugar equivalent content exceeding 10 %, which have resulted from the processing of agricultural products; (d) fructose means chemically pure fructose falling within CN code 1702 50 00. SECTION 1 Products under particular customs treatments and procedures on the date of accession Article 6 Suspensive regime By way of derogation from Section 5 of Annex IV to the Act of Accession products falling within CN codes 1701, 1702, 1704, 1904, 1905, 2006, 2007, 2009, 2105 and 2202, which are in temporary storage referred to in Articles 50 and 51 of Regulation (EEC) No 2913/92, or under one of the customs treatments or procedures referred to in Article 4(15)(b) and (16)(b) to (g) of that Regulation in Croatia on 1 July 2013, shall be charged with the import duty in accordance with Annex I to Council Regulation (EEC) No 2658/87 (5) and any additional duty applicable on the date of the incurrence of the customs debt. SECTION 2 Surplus quantities Article 7 Determination of surplus quantities 1. The Commission shall determine by 31 January 2014 at the latest, for Croatia, in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007: (a) the quantity of sugar as such or in processed products (in white sugar equivalent); (b) the quantity of isoglucose (dry matter); (c) the quantity of fructose; exceeding the quantity considered as being normal carry-over stock on 1 July 2013 and which has to be eliminated from the market at the expense of Croatia. 2. To determine the surplus quantities referred to in paragraph 1, account shall in particular be taken of the development from 1 July 2012 to 30 June 2013, in relation to the previous three years, counting from 1 July 2009 to 30 June 2012, of: (a) imported and exported quantities of sugar as such or in processed products, isoglucose and fructose; (b) production, consumption and stocks of sugar and isoglucose; (c) the circumstances in which stocks were built up. Article 8 Identification of surplus quantities at the operators level 1. Croatia shall have in place, on 1 July 2013, a system for the identification, at the level of operators, of traded or produced surplus quantities of sugar as such or in processed products, isoglucose or fructose. That system shall in particular rely on import tracking, fiscal monitoring, surveys based on operators accounts and physical stocks, and include measures such as risk guarantees and import licences. The identification system shall be based on a risk assessment taking due account in particular of the following criteria: (a) type of activity of the operators concerned; (b) capacity of storage facilities; (c) scale of economic activity. 2. Croatia shall use the identification system referred in paragraph 1 to compel the operators concerned to eliminate from the market, at their own expense, a quantity of sugar or isoglucose equivalent to their individual surplus quantity. Article 9 Elimination of surplus quantities 1. Croatia shall ensure the elimination from the market, without Union intervention, of a quantity of sugar or isoglucose equal to the surplus quantity referred to in Article 7(1), by 31 October 2014 at the latest. 2. Elimination of surplus quantities determined pursuant to Article 7 shall be carried out without Union support, using the following methods: (a) export from the Union by identified operators, without national support; (b) use in the sector of combustibles; (c) denaturation without aid for animal feed in accordance with Titles III and IV of Commission Regulation (EEC) No 100/72 (6). Article 10 Amount to be charged in case of surplus quantities Where the total quantities determined by the Commission in accordance with Article 7(1) exceed the total quantities referred to in Article 8, then Croatia shall be charged with an amount equal to the difference between those figures (in white sugar or dry matter equivalent) multiplied by the highest positive difference between the average Union sugar market price reported on a monthly basis in accordance with Article 14 of Commission Regulation (EC) No 952/2006 (7) and the average monthly quotation, in EUR equivalent, of white sugar observed at the London No 5 white sugar futures market for the nearest term during the period from 1 July 2013 to 31 October 2014. That amount shall be increased by EUR 50 per tonne. The amount charged shall be assigned to the Union budget by 30 June 2015 at the latest. Article 11 Proofs of elimination by the operators 1. By 31 January 2015 at the latest, the operators concerned shall provide the proof, to the satisfaction of Croatia that they have eliminated in accordance with Article 9(2), and at their own expense, their individual surplus quantities of sugar and isoglucose identified by virtue of the application of Article 8. 2. When the sugar or isoglucose is eliminated in accordance with Article 9(2)(a), the proof of elimination shall consist of: (a) export licences issued in accordance with Commission Regulations (EC) No 951/2006 (8) and (EC) No 376/2008 (9); (b) relevant documents referred to in Articles 31 and 32 of Regulation (EC) No 376/2008 necessary for the release of the guarantee. The application for the export licence referred to in first subparagraph shall comprise in section 20 the following indication: for export in accordance with Article 9(2)(a) of Implementing Regulation (EU) No 170/2013 The export licence shall comprise in section 22 the following indication: to be exported without refund ¦ (quantity for which this licence was issued) kg The export licence shall be valid from the date of its issue until 31 October 2014. 3. In case the proof of elimination is not provided in accordance with paragraphs 1 and 2 Croatia shall charge the operator concerned with an amount equal to its individual surplus quantity, identified by virtue of the application of Article 8, multiplied by EUR 500 per tonne (in white sugar or dry matter equivalent). This amount shall be assigned to the national budget of Croatia. Article 12 Proof of elimination by Croatia 1. By 28 February 2015 at the latest Croatia shall provide the proof to the Commission that the surplus quantity referred to in Article 7(1) was eliminated from the Union market in accordance with the methods referred to in Article 9(2) and shall specify for each method the quantity eliminated. 2. In case the proof of elimination from the Union market is not provided in accordance with paragraph 1, for all or part of the surplus quantity, Croatia shall be charged an amount equal to the quantity not eliminated (in white sugar or dry matter equivalent) multiplied by the highest positive difference between the average Union sugar market price reported on a monthly basis in accordance with Article 14 of Regulation (EC) No 952/2006 and the average monthly quotation, in EUR equivalent, of white sugar observed at the London No 5 white sugar futures market for the nearest term during the period from 1 July 2013 to 31 October 2014. That amount shall be increased by EUR 50 per tonne. From the resulting total amount shall be deducted any amount charged pursuant to Article 10 of this Regulation. This amount shall be assigned to the Union budget by 30 June 2015 at the latest. The amounts referred to in the first subparagraph and in Article 10 shall be determined in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007 by 30 April 2015 at the latest on the basis of the communications made by Croatia pursuant to paragraph 1 of this Article. Article 13 Control 1. Croatia shall take all the necessary measures for the application of this Chapter and establish the control procedures necessary for the elimination of the surplus quantity referred to in Article 7(1). 2. Croatia shall communicate to the Commission by 30 September 2013 at the latest: (a) information on the system established for the identification of surplus quantities referred to in Article 8; (b) quantities of sugar, isoglucose, fructose and processed products imported and exported monthly for the period from 1 July 2009 to 30 June 2013, communicated separately for imports from and exports to: (i) the Union as constituted at 30 June 2013; (ii) third countries; (c) for the period from 1 July 2009 to 30 June 2013, the quantities of sugar and isoglucose produced annually, broken down, as the case may be, by production under quota and out of quota, refined from imported raw sugar and consumed annually; (d) for the period from 1 July 2009 to 30 June 2013, the stocks of sugar and isoglucose held on 1 July of each year. CHAPTER III FINAL PROVISION Article 14 Entry into force This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Croatia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 302, 19.10.1992, p. 1. (3) OJ L 176, 30.6.2006, p. 22. (4) OJ L 254, 26.9.2009, p. 82. (5) OJ L 256, 7.9.1987, p. 1. (6) OJ L 12, 15.1.1972, p. 15. (7) OJ L 178, 1.7.2006, p. 39. (8) OJ L 178, 1.7.2006, p. 24. (9) OJ L 114, 26.4.2008, p. 3. ANNEX PART A Entries referred to in Article 4(4)(b)  : in Bulgarian : Ã ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã ½Ã ° Ã Ã ÃÃ ¾Ã ²Ã ° Ã ÃÃ Ã Ã Ã ¸Ã ºÃ ¾Ã ²Ã ° Ã ·Ã °Ã Ã °Ã Ã ·Ã ° ÃÃ °Ã Ã ¸Ã ½Ã ¸ÃÃ °Ã ½Ã µ, Ã ²Ã ½Ã µÃ Ã µÃ ½Ã ° Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã »Ã µÃ ½ 2 Ã ¾Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  Ã ·Ã ° Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã µÃ ½Ã ¸Ã µ (Ã Ã ¡)   170/2013. Ã Ã ¾ÃÃ µÃ ´Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ (Ã ¿Ã ¾ÃÃ µÃ ´Ã ½Ã ¸Ã Ã  Ã ½Ã ¾Ã ¼Ã µÃ, Ã ºÃ ¾Ã ¹Ã Ã ¾ Ã ÃÃ Ã ±Ã ²Ã ° Ã ´Ã ° Ã Ã µ Ã ²Ã ¿Ã ¸Ã Ã µ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã »Ã µÃ ½ 2, Ã ¿Ã °ÃÃ °Ã ³ÃÃ °Ã  3 Ã ¾Ã  Ã ¿Ã ¾Ã Ã ¾Ã Ã µÃ ½Ã ¸Ã  ÃÃ µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã )  : in Spanish : AzÃ ºcar de caÃ ±a en bruto preferencial, que se destine al refinado, importado de conformidad con el artÃ ­culo 2 del Reglamento de EjecuciÃ ³n (UE) no 170/2013. No de orden (el nÃ ºmero de orden se insertarÃ ¡ de conformidad con lo dispuesto en el artÃ ­culo 2, apartado 3, de dicho Reglamento)  : in Czech : PreferenÃ nÃ ­ surovÃ ½ tÃ tinovÃ ½ cukr urÃ enÃ ½ k rafinaci, dovezenÃ ½ podle Ã lÃ ¡nku 2 provÃ ¡dÃ cÃ ­ho naÃ Ã ­zenÃ ­ (EU) Ã . 170/2013. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo se vloÃ ¾Ã ­ v souladu s Ã l. 2 odst. 3 uvedenÃ ©ho naÃ Ã ­zenÃ ­)  : in Danish : PrÃ ¦ferencerÃ ¥rÃ ¸rsukker til raffinering, importeret i henhold til artikel 2 i gennemfÃ ¸relsesforordning (EU) nr. 170/2013. LÃ ¸benummer (der indsÃ ¦ttes lÃ ¸benummer i overensstemmelse med artikel 2, stk. 3, i nÃ ¦vnte forordning)  : in German : PrÃ ¤ferenzrohrohrzucker zur Raffination, eingefÃ ¼hrt gemÃ ¤Ã  Artikel 2 der DurchfÃ ¼hrungsverordnung (EU) Nr. 170/2013. Laufende Nummer (gemÃ ¤Ã  Artikel 2 Absatz 3 der genannten Verordnung einzusetzen)  : in Estonian : Sooduskorra alusel rakendusmÃ ¤Ã ¤ruse (EL) nr 170/2013 artikli 2 kohaselt imporditav rafineerimiseks ettenÃ ¤htud toor-roosuhkur. Seerianumber (mÃ ¤rgitakse vastavalt kÃ µnealuse mÃ ¤Ã ¤ruse artikli 2 lÃ µikele 3)  : in Greek : Ã Ã Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã · Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã ¶Ã ±Ã Ã ±Ã Ã ¿Ã ºÃ ¬Ã »Ã ±Ã ¼Ã ¿Ã Ã ³Ã ¹Ã ± Ã Ã ±Ã Ã ¹Ã ½Ã ¬Ã Ã ¹Ã Ã ¼Ã ±, ÃÃ ¿Ã Ã µÃ ¹Ã Ã ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 2 Ã Ã ¿Ã Ã µÃ ºÃ Ã µÃ »Ã µÃ Ã Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 170/2013. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 2 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  3 Ã Ã ¿Ã Ã µÃ ½ Ã »Ã Ã ³Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã )  : in English : Preferential raw cane sugar for refining, imported in accordance with Article 2 of Implementing Regulation (EU) No 170/2013. Order No (order number to be inserted in accordance with Article 2(3) of that Regulation)  : in French : Sucre de canne brut prÃ ©fÃ ©rentiel destinÃ © au raffinage, importÃ © conformÃ ©ment Ã larticle 2 du rÃ ¨glement d'exÃ ©cution (UE) no 170/2013. NumÃ ©ro dordre (numÃ ©ro dordre Ã insÃ ©rer conformÃ ©ment Ã larticle 2, paragraphe 3, dudit rÃ ¨glement)  : in Italian : Zucchero di canna greggio preferenziale destinato alla raffinazione, importato conformemente allarticolo 2 del regolamento di esecuzione (UE) n. 170/2013. Numero dordine (inserire in base allarticolo 2, paragrafo 3, del suddetto regolamento)  : in Latvian : rafinÃ Ã ¡anai paredzÃ ts preferenciÃ ls niedru jÃ lcukurs, ko importÃ  saskaÃ Ã  ar Ã ªstenoÃ ¡anas regulas (ES) Nr. 170/2013 2. pantu. KÃ rtas Nr. (kÃ rtas numuru ieraksta saskaÃ Ã  ar Ã ¡Ã «s regulas 2. panta 3. punktu)  : in Lithuanian : LengvatinÃ mis sÃ lygomis pagal Ã ®gyvendinimo reglamento (ES) Nr. 170/2013 2 straipsnÃ ¯ importuotas rafinuoti skirtas Ã ¾aliavinis cukranendriÃ ³ cukrus. EilÃ s Nr. (eilÃ s numeris Ã ¯raÃ ¡omas remiantis to reglamento 2 straipsnio 3 dalimi)  : in Hungarian : A 170/2013/EU vÃ ©grehajtÃ ¡si rendelet 2. cikkÃ ©vel Ã ¶sszhangban behozott, finomÃ ­tÃ ¡sra szÃ ¡nt kedvezmÃ ©nyes nyers nÃ ¡dcukor. TÃ ©telszÃ ¡m (tÃ ©telszÃ ¡m az emlÃ ­tett rendelet 2. cikkÃ ©nek (3) bekezdÃ ©se szerint)  : in Maltese : Zokkor tal-kannamieli preferenzjali mhux maÃ §dum gÃ §ar-raffinar, importat skont l-Artikolu 2 tar-Regolament ta Implimentazzjoni (UE) Nru 170/2013. Nru tal-Ordni (in-numru tal-ordni gÃ §andu jiddaÃ §Ã §al skont l-Artikolu 2(3) ta dak ir-Regolament)  : in Dutch : PreferentiÃ «le ruwe rietsuiker voor raffinage die wordt ingevoerd overeenkomstig artikel 2 van Uitvoeringsverordening (EU) nr. 170/2013. Volgnummer (volgnummer in te voegen overeenkomstig artikel 2, lid 3, van die verordening)  : in Polish : Preferencyjny surowy cukier trzcinowy przeznaczony do rafinacji, przywieziony zgodnie z art. 2 rozporzÃ dzenia wykonawczego (UE) nr 170/2013. Numer porzÃ dkowy (numer porzÃ dkowy zgodnie z art. 2 ust. 3 wymienionego rozporzÃ dzenia)  : in Portuguese : AÃ §Ã ºcar bruto de cana preferencial para refinaÃ §Ã £o, importado em conformidade com o artigo 2.o do Regulamento de ExecuÃ §Ã £o (UE) n.o 170/2013. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o artigo 2.o, n.o 3, desse regulamento)  : in Romanian : ZahÃ r brut preferenÃ ial din trestie de zahÃ r destinat rafinÃ rii, importat Ã ®n conformitate cu articolul 2 din Regulamentul de punere Ã ®n aplicare (UE) nr. 170/2013. Nr. de ordine [numÃ rul de ordine se va introduce Ã ®n conformitate cu articolul 2 alineatul (3) din respectivul regulament]  : in Slovak : PreferenÃ nÃ ½ surovÃ ½ trstinovÃ ½ cukor na rafinÃ ¡ciu, dovÃ ¡Ã ¾anÃ ½ v sÃ ºlade s Ã lÃ ¡nkom 2 vykonÃ ¡vacieho nariadenia (EÃ ) Ã . 170/2013. PoradovÃ © Ã . (poradovÃ © Ã Ã ­slo sa doplnÃ ­ v sÃ ºlade s Ã lÃ ¡nkom 2 ods. 3 uvedenÃ ©ho nariadenia)  : in Slovene : Preferencialni uvoz surovega trsnega sladkorja za rafiniranje v skladu s Ã lenom 2 Izvedbene uredbe (EU) Ã ¡t. 170/2013. Zaporedna Ã ¡tevilka (vstaviti v skladu s Ã lenom 2(3) navedene uredbe)  : in Finnish : Puhdistettavaksi tarkoitettu etuuskohteluun oikeutettu raaka ruokosokeri, tuotu tÃ ¤ytÃ ¤ntÃ ¶Ã ¶npanoasetuksen (EU) N:o 170/2013 2 artiklan mukaisesti. JÃ ¤rjestysnumero (jÃ ¤rjestysnumero lisÃ ¤tÃ ¤Ã ¤n kyseisen asetuksen 2 artiklan 3 kohdan mukaisesti)  : in Swedish : FÃ ¶rmÃ ¥nsrÃ ¥rÃ ¶rsocker fÃ ¶r raffinering, importerat i enlighet med artikel 2 i genomfÃ ¶randefÃ ¶rordning (EU) nr 170/2013. LÃ ¶pnummer (lÃ ¶pnummer ska anges enligt artikel 2.3 i den fÃ ¶rordningen)  : in Croatian : Preferencijalni sirovi Ã ¡eÃ er od Ã ¡eÃ erne trske za rafiniranje, uvezen u skladu s Ã lankom 2. Provedbena uredba (EU) br. 170/2013. Redni br. (redni broj treba umetnuti u skladu s Ã lankom 2. stavkom 3. te Uredbe) PART B Entries referred to in Article 4(4)(c)  : in Bulgarian : Ã Ã ½Ã ¾Ã  Ã  Ã ¼Ã ¸Ã Ã ¾ 98 EUR Ã ½Ã ° Ã Ã ¾Ã ½ Ã ·Ã ° Ã Ã ÃÃ ¾Ã ²Ã ° Ã ÃÃ Ã Ã Ã ¸Ã ºÃ ¾Ã ²Ã ° Ã ·Ã °Ã Ã °Ã Ã ·Ã ° ÃÃ °Ã Ã ¸Ã ½Ã ¸ÃÃ °Ã ½Ã µ Ã Ã Ã  Ã Ã Ã °Ã ½Ã ´Ã °ÃÃ Ã ½Ã ¾ Ã ºÃ °Ã Ã µÃ Ã Ã ²Ã ¾ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã »Ã µÃ ½ 2 Ã ¾Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  Ã ·Ã ° Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã µÃ ½Ã ¸Ã µ (Ã Ã ¡)   170/2013. Ã Ã ¾ÃÃ µÃ ´Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ (Ã ¿Ã ¾ÃÃ µÃ ´Ã ½Ã ¸Ã Ã  Ã ½Ã ¾Ã ¼Ã µÃ, Ã ºÃ ¾Ã ¹Ã Ã ¾ Ã ÃÃ Ã ±Ã ²Ã ° Ã ´Ã ° Ã Ã µ Ã ²Ã ¿Ã ¸Ã Ã µ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã »Ã µÃ ½ 2, Ã ¿Ã °ÃÃ °Ã ³ÃÃ °Ã  3 Ã ¾Ã  Ã ¿Ã ¾Ã Ã ¾Ã Ã µÃ ½Ã ¸Ã  ÃÃ µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã )  : in Spanish : ImportaciÃ ³n con un derecho de 98 EUR por tonelada de azÃ ºcar de caÃ ±a en bruto de calidad estÃ ¡ndar que se destine al refinado, de conformidad con el artÃ ­culo 2 del Reglamento de EjecuciÃ ³n (UE) no 170/2013. No de orden (el nÃ ºmero de orden se insertarÃ ¡ de conformidad con lo dispuesto en el artÃ ­culo 2, apartado 3, de dicho Reglamento)  : in Czech : Dovoz surovÃ ©ho tÃ tinovÃ ©ho cukru standardnÃ ­ jakosti urÃ enÃ ©ho k rafinaci s clem ve vÃ ½Ã ¡i 98 EUR za tunu podle Ã lÃ ¡nku 2 provÃ ¡dÃ cÃ ­ho naÃ Ã ­zenÃ ­ (EU) Ã . 170/2013. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo se vloÃ ¾Ã ­ v souladu s Ã l. 2 odst. 3 uvedenÃ ©ho naÃ Ã ­zenÃ ­)  : in Danish : Import til en told pÃ ¥ 98 EUR/ton rÃ ¥rÃ ¸rsukker af standard kvalitet til raffinering i henhold til artikel 2 i gennemfÃ ¸relsesforordning (EU) nr. 170/2013. LÃ ¸benummer (der indsÃ ¦ttes lÃ ¸benummer i overensstemmelse med artikel 2, stk. 3, i nÃ ¦vnte forordning)  : in German : Einfuhr zum Zollsatz von 98 EUR je Tonne Rohzucker der StandardqualitÃ ¤t gemÃ ¤Ã  Artikel 2 der DurchfÃ ¼hrungsverordnung (EU) Nr. 170/2013. Laufende Nummer (gemÃ ¤Ã  Artikel 2 Absatz 3 der genannten Verordnung einzusetzen)  : in Estonian : Vastavalt rakendusmÃ ¤Ã ¤ruse (EL) nr 170/2013 artiklile 2 tollimaksumÃ ¤Ã ¤raga 98 eurot tonni kohta imporditud rafineerimiseks ette nÃ ¤htud standardkvaliteediga toor-roosuhkur. Seerianumber (mÃ ¤rgitakse vastavalt kÃ µnealuse mÃ ¤Ã ¤ruse artikli 2 lÃ µikele 3)  : in Greek : Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ¼Ã µ Ã ´Ã ±Ã Ã ¼Ã  98 Ã µÃ Ã Ã  Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã ·Ã  Ã ¶Ã ¬Ã Ã ±Ã Ã ·Ã  Ã ¶Ã ±Ã Ã ±Ã Ã ¿Ã ºÃ ¬Ã »Ã ±Ã ¼Ã ¿Ã Ã Ã ¿Ã ÃÃ ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã ÃÃ ¿Ã Ã ³Ã ¹Ã ± Ã Ã ±Ã Ã ¹Ã ½Ã ¬Ã Ã ¹Ã Ã ¼Ã ± Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 2 Ã Ã ¿Ã Ã µÃ ºÃ Ã µÃ »Ã µÃ Ã Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 170/2013. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 2 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  3 Ã Ã ¿Ã Ã µÃ ½ Ã »Ã Ã ³Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã )  : in English : Import at a duty of EUR 98 per tonne of standard-quality raw cane sugar for refining in accordance with Article 2 of Implementing Regulation (EU) No 170/2013. Order No (order number to be inserted in accordance with Article 2(3) of that Regulation)  : in French : Importation Ã un droit de 98 EUR par tonne de sucre de canne brut destinÃ © au raffinage de la qualitÃ © type conformÃ ©ment Ã larticle 2 du rÃ ¨glement d'exÃ ©cution (UE) no 170/2013. NumÃ ©ro dordre (numÃ ©ro dordre Ã insÃ ©rer conformÃ ©ment Ã larticle 2, paragraphe 3, dudit rÃ ¨glement)  : in Italian : Importazione con un dazio di 98 EUR/t di zucchero di canna greggio della qualitÃ tipo destinato alla raffinazione a norma dellarticolo 2 del regolamento di esecuzione (UE) n. 170/2013. Numero dordine (inserire in base allarticolo 2, paragrafo 3, del suddetto regolamento)  : in Latvian : rafinÃ Ã ¡anai paredzÃ ta standarta kvalitÃ tes niedru jÃ lcukurs, ko importÃ  saskaÃ Ã  ar Ã ªstenoÃ ¡anas regulas (ES) Nr. 170/2013 2. pantu, piemÃ rojot nodokÃ ¼a likmi EUR 98 par tonnu. KÃ rtas Nr. (kÃ rtas numuru ieraksta saskaÃ Ã  ar Ã ¡Ã «s regulas 2. panta 3. punktu)  : in Lithuanian : Importuojama taikant 98 EUR muito mokestÃ ¯ uÃ ¾ tonÃ standartinÃ s kokybÃ s rafinuoti skirto Ã ¾aliavinio cukranendriÃ ³ cukraus pagal Ã ®gyvendinimo reglamento (ES) Nr. 170/2013 2 straipsnÃ ¯. EilÃ s Nr. (eilÃ s numeris Ã ¯raÃ ¡omas remiantis to reglamento 2 straipsnio 3 dalimi)  : in Hungarian : 98 EUR/tonna vÃ ¡mtÃ ©telÃ ±, finomÃ ­tÃ ¡sra szÃ ¡nt minÃ sÃ ©gi nyers nÃ ¡dcukor behozatala a 170/2013/EU vÃ ©grehajtÃ ¡si rendelet 2. cikkÃ ©vel Ã ¶sszhangban. TÃ ©telszÃ ¡m (az emlÃ ­tett rendelet 2. cikkÃ ©nek (3) bekezdÃ ©se szerint)  : in Maltese : L-importazzjoni bdazju ta EUR 98 gÃ §al kull tunnellata zokkor tal-kannamieli mhux maÃ §dum ta kwalitÃ standard gÃ §ar-raffinar skont l-Artikolu 2 tar-Regolament ta Implimentazzjoni (UE) Nru 170/2013. Nru tal-Ordni (in-numru tal-ordni gÃ §andu jiddaÃ §Ã §al skont l-Artikolu 2(3) ta dak ir-Regolament)  : in Dutch : Invoerrecht van 98 EUR per ton ruwe rietsuiker van standaardkwaliteit die is bestemd voor raffinage overeenkomstig artikel 2 van Uitvoeringsverordening (EU) nr. 170/2013. Volgnummer (volgnummer in te voegen overeenkomstig artikel 2, lid 3, van die verordening)  : in Polish : PrzywÃ ³z po stawce celnej 98 EUR za tonÃ surowego cukru trzcinowego standardowej jakoÃ ci przeznaczonego do rafinacji zgodnie z art. 2 rozporzÃ dzenia wykonawczego (UE) nr 170/2013. Numer porzÃ dkowy (numer porzÃ dkowy zgodnie z art. 2 ust. 3 wymienionego rozporzÃ dzenia)  : in Portuguese : ImportaÃ §Ã £o com direito de 98 EUR por tonelada de aÃ §Ã ºcar bruto de cana para refinaÃ §Ã £o da qualidade-tipo, conformidade com o artigo 2.o do Regulamento de ExecuÃ §Ã £o (CE) n.o 170/2013. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o artigo 2.o, n.o 3, desse regulamento)  : in Romanian : Importat la o taxÃ  de 98 EUR per tonÃ  de zahÃ r brut din trestie de zahÃ r de calitate standard destinat rafinÃ rii Ã ®n conformitate cu articolul 2 din Regulamentul de punere Ã ®n aplicare (UE) Nr. 170/2013. Nr. de ordine [numÃ rul de ordine se va introduce Ã ®n conformitate cu articolul 2 alineatul (3) din respectivul regulament]  : in Slovak : Dovoz s clom 98 EUR za tonu surovÃ ©ho trstinovÃ ©ho cukru Ã ¡tandardnej kvality na rafinÃ ¡ciu v sÃ ºlade s Ã lÃ ¡nkom 2 vykonÃ ¡vacieho nariadenia (EÃ ) Ã . 170/2013. PoradovÃ © Ã . (poradovÃ © Ã Ã ­slo sa doplnÃ ­ v sÃ ºlade s Ã lÃ ¡nkom 2 ods. 3 uvedenÃ ©ho nariadenia)  : in Slovene : Uvoz po dajatvi 98 EUR na tono surovega trsnega sladkorja standardne kakovosti za rafiniranje v skladu s Ã lenom 2 Izvedbene uredbe (EU) Ã ¡t. 170/2013. Zaporedna Ã ¡tevilka (vstaviti v skladu s Ã lenom 2(3) navedene uredbe)  : in Finnish : Puhdistettavaksi tarkoitetun vakiolaatuisen raaan ruokosokerin tuonti, josta kannetaan 98 euron tonnilta tÃ ¤ytÃ ¤ntÃ ¶Ã ¶npanoasetuksen (EU) N:o 170/2013 2 artiklan mukaisesti. JÃ ¤rjestysnumero (jÃ ¤rjestysnumero lisÃ ¤tÃ ¤Ã ¤n kyseisen asetuksen 2 artiklan 3 kohdan mukaisesti)  : in Swedish : Import till en tullsats av 98 euro per ton rÃ ¥rÃ ¶rsocker av standardkvalitet fÃ ¶r raffinering i enlighet med artikel 2 i genomfÃ ¶randefÃ ¶rordning (EU) nr 170/2013. LÃ ¶pnummer (lÃ ¶pnummer ska anges enligt artikel 2.3 i den fÃ ¶rordningen)  : in Croatian : Uvoz uz carinu od 98 EUR po toni sirovog Ã ¡eÃ era od Ã ¡eÃ erne trske za rafiniranje standardne kakvoÃ e u skladu s Ã lankom 2. Provedbena uredba (EU) br. 170/2013. Redni br. (redni broj treba umetnuti u skladu s Ã lankom 2. stavkom 3. te Uredbe)